Franklin App. No. 00AP-349. On review of order certifying a conflict. The court determines that a conflict exists on the following issue:
“Does R.C. 2950.09(B)(2) unconstitutionally violate the doctrine of the separation of powers when it *1430prescribes particular factors which a trial judge must consider in determining whether a person is a sexual predator?”
Douglas, J., dissents.
Cause consolidated with 00-2014, State v. Wozniak, Franklin App. No. 00AP-349, and cause held for the decision in 00-1555, State v. Thompson, Montgomery App. No. 17984; briefing schedule stayed.